 REGENCY ELECTRONICS625Regency Electronics,IncandInternational Union ofElectrical,Radio and Machine Workers,AFL-CIOCase 25-CA-5134November 30, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a charge filed on August 24, 1972, byInternationalUnion of Electrical, Radio and Ma-chineWorkers, AFL-CIO, herein called the Union,and duly served on Regency Electronics, Inc, hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector forRegion 25, issued a complaint onAugust 29, 1972, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamendedCopies of the charge, complaint, andnoticeof hearing before an Administrative LawJudge were duly served on the parties to thisproceedingWith respect to the unfair labor practices, thecomplaint alleges in substance that on August 1,1972,followingaBoardelectioninCase25-RC-4811 the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate,1and that, commencing on or about February 24,1972, and more particularly on August 18, 1972, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequesting it to do so On September 7, 1972,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaintOn September 13, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment and renewal thereof on October30, 1972 Subsequently, on September 21, 1972, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted Respondent thereafter filed aresponse to Notice To Show CausePursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelUpon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentIn its answer to the complaint and in its response totheNotice To Show Cause, Respondent contendsthat the Union is not the exclusive representative ofits employees because there were no valid groundsfor setting aside the first of two elections in theunderlying representation proceeding and that thesecond election was invalid because the votingeligibility list used for the second election improperlypermitted employees hired after the first election tovote in the second electionWe do not agreeThe record in Case 25-RC-4811 indicates that inan election conducted pursuant to a Stipulation forCertificationUpon Consent Election there wereapproximately 242 eligible voters of whom 104 castballots for, and 117 cast ballots against, the Unionand 12 ballots were challenged The Union filedobjections to conduct affecting the results of theelection in which it alleged that (1) on the day beforethe election Respondent distributed duplications ofthe Board's sample ballot with the addition of a redheart around and an x mark within the "No" box,and (2) that Respondent called an active unionsupporter into the office and coerced and intimidat-ed her to the degree that she became nervous andexcitedAfter investigation the Regional Director issued aReport on Objections and Recommendations to theBoard in which he recommended that the Union'sfirstobjection be sustained, the second overruled,and a new election be directed Respondent filedexceptions to the Regional Director's report contend-ing that the Regional Director had misapplied Boardprecedent and should have ordered a hearing on theobjectionsOn February 25, 1972, the Board issued aDecision, Order and Direction of Second Election inwhich it adopted the Regional Director's findingsand recommendations, set aside the election, anddirected a second election Thereafter, on March 3,1972,Respondent filed a Petition for Reconsidera-tion of the Board's Decision, Order and Direction ofSecond Election in which it invited the Board'sattention to a recent decision and reiterated thecontentionsadvanced in its exceptions to theRegional Director's report Finding the cited caseinapposite, the Board, on March 13, 1972, issued aniOfficial notice is taken of the record in the representation proceedingGolden Age Beverage Co167 NLRB 151Intertype Co v Penello269 FCase 25-RC-4811 as the term record is defined in Sees 102 68 andSupp 573 (D C Va 1967)Follett Corp164 NLRB 378 enfd 397 F 2d 91102 69(f) of the Boards Rules and Regulations Series 8 as amended See(C A 7 1968) Sec 9(d) of the NLRALTV Electrosystems Inc166 NLRB 938 enfd 388 F 2d 683 (C A 4 1968)200 NLRB No 88 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder Denying Petition in which it denied Respon-dent'spetition for reconsideration as lacking inmeritA second election in which there were approxi-mately 257 eligible voters was conducted on March24, 1972 The tally of ballots showed that there were133 votes for, 112 against, the Union and that therewere no challenges Respondent filed timely objec-tions to conduct affecting the results of the election,alleging, in substance, that (1) The second electionwas improperly ordered because there were nogrounds for setting aside the first election, (2)Respondent was deprived of favorable evidence bythe Regional Director's refusal to order a hearing, (3)theBoard improperly ordered the use of a neweligibility list for the second election, and (4) theUnion coerced employees by threats of economicharm unless they signed union authorization cardsand by promising to waive initiation fees and duesfor those who signed cards The Acting RegionalDirector conducted an investigation and issued aReport on Objections and Recommendation to theBoard overruling all of Respondent's objectionsOn May 12, 1972, Respondent filed exceptions tothe report of the Acting Regional Director with asupporting brief and, on May 15, 1972, petitioned theBoard for oral argument On August 1, 1972, theBoard issued a Supplemental Decision and Certifica-tion of Representative in which,inter aha,it adoptedthe Acting Regional Director's findings and recom-mendations, denied the Respondent's request for oralargument, and certified the Union as exclusiverepresentative of the employees in the appropriateunitIn its answer to the complaint and in itsresponse to the Notice To Show Cause, Respondentrelies on the same contentions which it raised in theunderlying representation caseIt is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding 2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceedingWe therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceedingWe shall, accordingly,grant the Motion for Summary JudgmentOn the basis of the entire record, the Board makesthe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is an Indiana corporation with itsprincipal office and place of business in Indianapolis,Indiana, where it is engaged in the manufacture, sale,and distribution of electronic equipment and relatedproductsDuring the past year Respondent pur-chased goods and materials valued in excess of$50,000whichwere transported directly to itsIndianapolis facility from States other than the Stateof IndianaDuring the same period Respondentmanufactured, sold, and distributed products valuedin excess of $50,000 which were shipped from saidfacilitydirectly to States other than the State ofIndianaWe find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction hereinIITHE LABOR ORGANIZATION INVOLVEDInternationalUnion of Electrical, Radio andMachine Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA The Representation Proceeding1The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe ActAll production and maintenance employees ofthe Respondent at its facility, including all lineassembly employees, all packaging employees, allcomponent preparation employees, all coil assem-blymen, all repair employees, all crystal repairemployees, all inspectors, all technicians/troubleshooters, all testers, all shipping employees, allstock and receiving employees, all machine shopemployees and all group leaders, but excluding allofficeclericalemployees, all engineers and2SeePittsburgh Plate G l a s sC o v NLRB313 U S 146 162 (1941)Rules and Regulations of the Board Sees 102 67(f) and 102 69(c) REGENCY ELECTRONICS627engineer aides, all guards, professional employeesand supervisors as defined in the Act2The certificationOn March 24, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 25, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on August 1, 1972, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the ActBThe Request To Bargain and Respondent'sRefusalCommencing on or about February 24, 1972, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit Com-mencing on or about February 24, 1972, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unitAccordingly,we find that the Respondent has,since February 24, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the ActIVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merceV THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreementIn order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit SeeMar Jac Poultry Company, Inc,136NLRB 785,Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd 328 F 2d 600 (C A 5),certdenied 379 U S 817,BurnettConstructionCompany,149 NLRB 1419, 1421, enfd 350 F 2d 57(CA 10)The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1Regency Electronics, Inc, is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act2InternationalUnion of Electrical, Radio andMachine Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act3All production and maintenance employees oftheRespondent at its facility, including all lineassembly employees, all packaging employees, allcomponent preparation employees, all coil assembly-men, all repair employees, all crystal repair employ-ees, all inspectors, all technicians/trouble shooters,all testers, all shipping employees, all stock andreceiving employees, allmachine shop employeesand all group leaders, but excluding all office clericalemployees, all engineers and engineer aides, allguards, professional employees and supervisors asdefined in the Act, constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act4Since August 1, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act5By refusing on or about February 24, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act6By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, and 628DECISIONSOF NATIONALLABOR RELATIONS BOARDis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that Respondent,Regency Electronics,Inc, its officers,agents, succes-sors, and assigns, shall1Cease and desist from(a)Refusing to bargain collectively concerningrates of pay, wages,hours, and other terms andconditions of employment with International Unionof Electrical,Radio and Machine Workers,AFL-CI-O, as the exclusive bargaining representative of itsemployees in the following appropriate unitAll production and maintenance employees ofthe Respondent at its facility,including all lineassembly employees,all packaging employees, allcomponent preparation employees, all coil assem-blymen, all repair employees,all crystal repairemployees,all inspectors,all technicians/troubleshooters,all testers,all shipping employees, allstock and receiving employees, all machine shopemployees and all group leaders,but excluding allofficeclericalemployees,allengineersandengineer aides, all guards, professional employeesand supervisors as defined in the Act(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act2Take the following affirmative action whichthe Board finds will effectuate the policies of the Act(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages,hours, and other termsand conditions of employment,and, if an under-standing is reached,embody such understanding in asigned agreement(b)Post at its facility in Indianapolis,Indiana,copies of the attached notice marked"Appendix "3Copies of said notice, on forms provided by theRegional Director for Region 25, after being dulysignedby Respondent'srepresentative,shallbeposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarilypostedReasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material(c)Notify the Regional Director for Region 25, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading Posted by Orderof the National Labor Relations Board shall read Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations BoardAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union of Electrical, Radio and MachineWorkers, AFL-CIO, as the exclusive representa-tiveof the employees in the bargaining unitdescribed belowWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the ActWE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment The bargaining unit isAll production and maintenance employeesof the Respondent at its facility, includingall line assembly employees, all packagingemployees, all component preparation em-ployees, all coil assemblymen, all repairemployees, all crystal repair employees, allinspectors, all technicians/trouble shooters,all testers, all shipping employees, all stockand receiving employees, all machine shopemployees and all group leaders, but exclud-ing all office clerical employees, all engineersand engineer aides, all guards, professionalemployees and supervisors as defined in theActREGENCY ELECTRONICS,INC(Employer) REGENCY ELECTRONICS629DatedBydays from the date of posting and must not be(Representative)(Title)altered, defaced, or covered by any other materialAny questions concerning this notice or comph-This is an official notice and must not be defacedance with its provisions may be directed to theby anyoneBoard's Office, 614 ISTA Center, 150 West MarketThis notice must remain posted for 60 consecutiveStreet, Indianapolis, Indiana 46204, Telephone 901-534-3161